Title: General Orders, 13 August 1781
From: Washington, George
To: 


                        
                             Monday August 13th 1781.
                            Parole Newhaven
                            Countersigns Fairfield
                            Stratford
                        
                        For the Day Tomorrow
                        Major General Howe
                        Lieutenant Colonel Millen
                        For Picquet Major Ashley
                        Inspector Captain Warner vice Robinson
                        The Commander in Chief having been informed that  various practices have been made use of by the officers
                            of one regiment to inlist for the War men who are engaged for three years in another.
                        He thinks proper to direct that a stop may be put to such mode of proceeding —but at the same time recommends
                            to the officers to endeavour to engage for the War those men in their own regiments whose services are for any other term
                            without burthening the Continent with any additional expence for their inlistment— By these Means the public service will
                            be equally benefitted and the internal arrangement and level of regiments will be preserved.
                        Two Dragoons from Colonel Sheldon’s regiment are to mount daily with the Guard at Dobbs ferry and are to be
                            dispatched by the officer to the General Officer of the day and to Colonel Scammell with intelligence.
                        Captain Bleeker of the first New York regiment is appointed to do the duty of Inspector to the Light troops
                            under the Command of Colonel Scammell.
                    